Exhibit 10.1

JOINDER, EXTENSION AND THIRD AMENDMENT

TO

FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Joinder, Extension and Third Amendment to the Fourth Amended and Restated
Loan and Security Agreement (this “Amendment”) is made as of May 13, 2013, among
Regional Management Corp., Regional Finance Corporation of South Carolina,
Regional Finance Corporation of Georgia, Regional Finance Corporation of Texas,
Regional Finance Corporation of North Carolina, Regional Finance Corporation of
Alabama, Regional Finance Corporation of Tennessee, Regional Finance Company of
New Mexico, LLC, Regional Finance Company of Oklahoma, LLC, Regional Finance
Company of Missouri, LLC, Regional Finance Company of Georgia, LLC, RMC
Financial Services of Florida, LLC, Regional Finance Company of Louisiana, LLC,
Regional Finance Company of Mississippi, LLC, Regional Finance Company of
Kentucky, LLC and Regional Finance Company of Virginia, LLC (each individually a
“Borrower” and collectively the “Borrowers”), the financial institutions listed
therein (such financial institutions, together with their respective successors
and assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”) and Bank of America, N.A. as agent for the
Lenders (in its capacity as agent, the “Agent”).

RECITALS

WHEREAS, the Borrowers (other than Regional Finance Company of Kentucky, LLC and
Regional Finance Company of Virginia, LLC), Lenders and Agent are parties to
that certain Fourth Amended and Restated Loan and Security Agreement dated as of
January 18, 2012 and amended as of July 31, 2012 and March 29, 2013 (as may be
further amended, restated, modified, substituted, extended, or renewed from time
to time, and together with all of its exhibits, schedules and attachments
thereto, collectively the “Agreement” or the “Loan Agreement”);

WHEREAS, the Borrowers acknowledge that as of the close of business on May 10,
2013, there is currently outstanding the aggregate principal amount of
$285,274,493.49 under the revolving credit facility.

WHEREAS, the Borrowers have requested that the Lenders modify certain provisions
of the Agreement and the Lenders are willing to do so on the terms and
conditions as hereinafter set forth, including but not limited to the conditions
that Regional Finance Company of Kentucky, LLC and Regional Finance Company of
Virginia, LLC (collectively, the “Additional Borrowers”) become a party to the
Loan Agreement, each as a Borrower.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

  1. The Borrowers, Lenders and Agent agree that the Recitals above are a part
of this Amendment. Unless otherwise expressly defined in this Amendment, terms
defined in the Loan Agreement shall have the same meaning under this Amendment.

 

  2. The Borrowers represent and warrant to the Lenders as follows:

(a) Each Borrower is a corporation or limited liability company, as applicable,
and is duly organized and validly existing in good standing under the laws of
the state in which it is incorporated or organized, as applicable.

(b) Each Borrower has the power and authority to execute and deliver this
Amendment and perform its obligations hereunder and has taken all necessary and
appropriate corporate or limited liability company, as applicable, action to
authorize the execution, delivery and performance of this Amendment.

(c) The Loan Agreement, as amended by this Amendment, the Fourth Amended and
Restated Pledge Agreement (as previously amended by that certain First Amendment
to Fourth Amended and Restated Pledge Agreement dated October 29, 2012, that
certain Second Amendment to Fourth Amended and Restated Pledge Agreement dated
as of March 29, 2013 and that certain Third Amendment to Fourth Amended and
Restated Pledge Agreement dated of even date herewith) and each of the other
Loan Documents are each hereby ratified, remain in full force and effect, and
each constitutes the valid and legally binding obligation of each Borrower,
enforceable in accordance with its terms.

(d) All of the Borrowers’ representations and warranties contained in the Loan
Agreement and the other Loan Documents are true and correct on and as of the
date of the Borrowers’ execution of this Amendment.

(e) No Event of Default and no event which, with notice, lapse of time or both
would constitute an Event of Default have occurred and are continuing under the
Loan Agreement or the other Loan Documents.

 

  3. The Loan Agreement is hereby amended as follows:

 

  (a) Section 1.1 of the Agreement is hereby amended by adding the following
proviso to the end of the definition of “Bank Products”:

“provided that Bank Products shall not include its Excluded Swap Obligations.”

 

  (b) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank

 

- 2 -



--------------------------------------------------------------------------------

Product, provided such provider delivers written notice to Agent, in form and
substance satisfactory to Agent, within 10 days following the later of the
Closing Date or creation of the Bank Product, (i) describing the Bank Product
and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by the Loan Documents, and to indemnify and hold harmless Agent against all
claims in connection with such provider’s Bank Product Obligations.”

 

  (c) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “Borrower” and “Borrowers” and replacing it with the following:

“Borrower” and “Borrowers” shall mean Regional Management Corp., Regional
Finance Corporation of South Carolina, Regional Finance Corporation of Georgia,
Regional Finance Corporation of Texas, Regional Finance Corporation of North
Carolina, Regional Finance Corporation of Alabama, Regional Finance Corporation
of Tennessee, Regional Finance Company of New Mexico, LLC, Regional Finance
Company of Missouri, LLC, Regional Finance Company of Oklahoma, LLC, Regional
Finance Company of Georgia, LLC, RMC Financial Services of Florida, LLC,
Regional Finance Company of Louisiana, LLC, Regional Finance Company of
Mississippi, LLC, Regional Finance Company of Kentucky, LLC and Regional Finance
Company of Virginia, LLC (each individually a “Borrower” and collectively the
“Borrowers”)

 

  (d) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Borrower Materials: Borrowing Base Certificates, and other information,
reports, financial statements and other materials delivered by Borrowers
hereunder, as well as other Reports and information provided by Agent to
Lenders.”

 

  (e) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Change in Law shall mean the occurrence, after the date hereof, of (a) the
adoption, taking effect or phasing in of any law, rule, regulation or treaty;
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or

 

- 3 -



--------------------------------------------------------------------------------

(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.”

 

  (f) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Commodity Exchange Act shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).”

 

  (g) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Designated Jurisdiction means any country or territory that is the subject of
any Sanction.”

 

  (h) Section 1.1 of the Agreement is hereby amended by deleting subsection
(l) of the definition of “Eligible Contracts” and replacing it with the
following:

“(l) the Contract Debtor is not the subject of a bankruptcy or insolvency
proceeding, is not subject to Sanctions and is not on any specially designated
nationals list maintained by OFAC;”

 

  (i) Section 1.1 of the Agreement is hereby amended by deleting subsection
(q) of the definition of “Eligible Contracts” and replacing it with the
following:

“(q) such Contract, if an automobile purchase financing contract or loan, has an
original term of not more than 72 months; provided, that no more than 15% of the
aggregate value of all Eligible Contracts may have an original term of more than
60 months;”

 

  (j) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“ERISA Event means (a) with respect to a Pension Plan, any of the events set
forth in Section 4043(c) of ERISA, other than events for which the 30 day notice
period has been waived; (b) a withdrawal by any Borrower or guarantor or ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Borrower
or guarantor or ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer

 

- 4 -



--------------------------------------------------------------------------------

Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) the determination that any Pension Plan or
Multiemployer Plan is considered an at risk plan or a plan in critical or
endangered status under the Code, ERISA or the Pension Protection Act of 2006;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any obligor or ERISA Affiliate.”

 

  (k) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Excluded Swap Obligation shall mean with respect to an obligor, each Swap
Obligation as to which, and only to the extent that, such obligor’s guaranty of
or grant of a Lien as security for such Swap Obligation is or becomes illegal
under the Commodity Exchange Act because the obligor does not constitute an
“eligible contract participant” as defined in the act (determined after giving
effect to any keepwell, support or other agreement for the benefit of such
obligor and all guarantees of Swap Obligations by other obligors) when such
guaranty or grant of Lien becomes effective with respect to the Swap Obligation.
If a Hedge Agreement governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable obligor.”

 

  (l) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “FATCA” and replacing it with the following:

“FATCA shall mean Sections 1471 through 1474 of the Code (including any amended
or successor version if substantively comparable and not materially more onerous
to comply with), and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.”

 

  (m) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “Fee Letters” and replacing it with the following:

“Fee Letters shall mean those certain letter agreements dated the date hereof,
July 31, 2012 and May 13, 2013 with respect to certain fees payable to Agent
and/or Lenders.”

 

- 5 -



--------------------------------------------------------------------------------

  (n) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “Hedge Agreement” and replacing it with the following:

“Hedge Agreement shall mean:

(i) any agreement, including the terms and conditions incorporated by reference
in such agreement, which is (a) an interest rate swap, option, future, or
forward agreement, including a rate floor, rate cap, rate collar, cross-currency
rate swap, and basis swap; (b) a spot, same day-tomorrow, tomorrow-next,
forward, or other foreign exchange, precious metals, or other commodity
agreement; (c) a currency swap, option, future, or forward agreement; (d) an
equity index or equity swap, option, future, or forward agreement; (e) a debt
index or debt swap, option, future, or forward agreement; (f) a total return,
credit spread or credit swap, option, future, or forward agreement; (g) a
commodity index or a commodity swap, option, future, or forward agreement; (h) a
weather swap, option, future, or forward agreement; (i) an emissions swap,
option, future, or forward agreement; or (j) an inflation swap, option, future,
or forward agreement; (ii) any agreement or transaction that is similar to any
other agreement or transaction referred to in this paragraph and that (x) is of
a type that has been, is presently, or in the future becomes, the subject of
recurrent dealings in the swap or other derivatives markets (including terms and
conditions incorporated by reference therein); and (y) is a forward, swap,
future, option, or spot transaction on one or more rates, currencies,
commodities, equity securities, or other equity instruments, debt securities or
other debt instruments, quantitative measures associated with an occurrence,
extent of an occurrence, or contingency associated with a financial, commercial,
or economic consequence, or economic or financial indices or measures of
economic or financial risk or value; (iii) any combination of agreements or
transactions referred to in this subparagraph; (iv) any option to enter into an
agreement or transaction referred to in this subparagraph; (v) a master
agreement that provides for an agreement or transaction referred to in clauses
(i), (ii), (iii), or (iv) of this paragraph, together with all supplements to
any such master agreement, and without regard to whether the master agreement
contains an agreement or transaction that is not a swap agreement under this
paragraph, except that the master agreement shall be considered to be a swap
agreement under this paragraph only with respect to each agreement or
transaction under the master agreement that is referred to in clauses (i), (ii),
(iii), or (iv) of this paragraph; or (vi) any security agreement or arrangement
or other credit enhancement related to any agreements or transactions referred
to in clauses (i) through (v), including any guarantee or reimbursement
obligation by or to a swap participant or financial participant in connection
with any agreement or transaction referred to in any such clause, but not to
exceed the damages in connection with any such agreement or transaction,
measured in accordance with section 562 of the Bankruptcy Code, 11 U.S.C. §§101
et seq., as amended from time to time.”

 

- 6 -



--------------------------------------------------------------------------------

  (o) Section 1.1 of the Agreement is hereby amended by adding the following
proviso to the end of the definition of “Obligations”:

“provided, that Obligations shall not include Excluded Swap Obligations.”

 

  (p) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“OFAC means Office of Foreign Assets Control of the U.S. Treasury Department.”

 

  (q) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Platform has the meaning set forth in Section 13.5(c) hereof.”

 

  (r) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Qualified ECP means an obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.”

 

  (s) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Sanction means any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.”

 

  (t) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Specified Obligor means an obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 13.7 hereof.”

 

  (u) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Swap Obligation shall mean, with respect to an obligor, its obligations under a
Hedge Agreement that constitutes a “swap” within the meaning of Section 1a(47)
of the Commodity Exchange Act.”

 

- 7 -



--------------------------------------------------------------------------------

  (v) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “Total Credit Facility” and replacing it with the following:

“Total Credit Facility shall mean $500,000,000.00”

 

  (w) Section 1.1 of the Agreement is hereby amended by adding the following
definition in alphabetical order to such section:

“Unfunded Pension Liability means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to the Code, ERISA or the Pension Protection
Act of 2006 for the applicable plan year.”

 

  (x) Section 1.1 of the Agreement is hereby amended by deleting the definition
of “Unused Letter of Credit Subfacility” and replacing it with the following:

“Unused Letter of Credit Subfacility shall mean an amount equal to $3,000,000.00
minus the sum of (a) the aggregate undrawn amount of all outstanding Letters of
Credit plus (b) the aggregate unpaid reimbursement obligations with respect to
all Letters of Credit.”

 

  (y) Section 2.8 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“Unused Line Fee. Borrowers agree to pay, on the fifteenth day of each month and
on the Maturity Date, to Agent, for the account of Lenders, in accordance with
their respective Pro Rata Shares, an unused line fee (the “Unused Line Fee”) at
the rates per annum set forth below opposite the applicable amounts under the
column entitled “Average Daily Amount”. Such “Average Daily Amount” shall be an
amount by which the Total Credit Facility exceeds the sum of (i) the average
daily outstanding amount of Revolving Loans and (ii) the average daily undrawn
face amount of outstanding Letters of Credit during the immediately preceding
month or shorter period if calculated on the Maturity Date. The Unused Line Fee
shall be computed on the basis of a 360-day year for the actual number of days
elapsed. All payments received by Agent shall be deemed to be credited to
Borrowers’ Loan Account immediately upon receipt for purposes of calculating the
Unused Line Fee pursuant to this Paragraph 2.8.

 

- 8 -



--------------------------------------------------------------------------------

Average Daily Amount    Unused Line Fee Rate  

If >$125,000,000.00

     0.50 % 

If £$125,000,000.00

     0.375 %” 

 

  (z) Section 2.13(a)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(the introduction of or any Change in Law after the Closing Date or”

 

  (aa) Section 2.13(b) of the Agreement is amended by deleting the “or” prior to
“(iv)” and adding the following words at the end of subsection (iv) and prior to
the word “affects”: “or (v) a Change in Law…”

 

  (bb) Section 2.22 of the Agreement is hereby amended by deleting the reference
to “$400,000,000 (total commitments)” and replacing it with “$600,000,000 (total
commitments)”.

 

  (cc) Section 3.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“Term of Agreement and Loan Repayment. This Agreement shall have a term
commencing on the date this Agreement becomes effective, and ending on May 13,
2016, or such earlier date by acceleration or otherwise (“Maturity Date”). The
Loan shall be due and payable in full on the Maturity Date without notice or
demand and shall be repaid to Agent, for the account of Lenders, by a wire
transfer of immediately available funds. Borrowers may terminate this Agreement
prior to the Maturity Date by: (a) giving Agent and Lenders at least thirty
(30) days prior notice of intention to terminate this Agreement; (b) paying and
performing, as appropriate, all Obligations on or prior to the effective date of
termination (other than indemnification and other contingent obligations for
which no amount is due and owing and for which no claim has been made);
(c) paying to Agent, for the account of the Lenders, an early termination fee
equal to (i) one percent (1.00%) of the outstanding Obligations in the event the
effective date of termination occurs at any time on or prior to May 13, 2014,
and (ii) one-half of one percent (0.50%) of the outstanding Obligations in the
event the effective date of termination occurs at any time after May 13, 2014
and prior to the Maturity Date; and (d) with respect to any LIBOR Revolving
Loans prepaid in connection with such termination prior to the expiration date
of the Interest Period applicable thereto, the payment of the amounts described
in Paragraph 2.14. Notwithstanding the foregoing, upon the occurrence of an
Event of Default, Agent may (and shall, at the direction

 

- 9 -



--------------------------------------------------------------------------------

of Majority Lenders) immediately accelerate the Maturity Date and terminate
further performance under this Agreement without notice or demand. For the
avoidance of doubt, the amendment and restatement of the Existing Agreement
shall not constitute a termination of the Existing Agreement for purposes of
Section 3.1 thereof.”

 

  (dd) The following sentence is added to the end of Section 6.1(d) of the
Agreement:

“In no event shall the grant of any Lien under any Loan Document secure an
Excluded Swap Obligations of the granting obligor.”

 

  (ee) Section 7.25 is hereby deleted in its entirety and replaced with the
following:

“OFAC. No Borrower or Subsidiary, nor to the knowledge of any Borrower or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions. No
Borrower or Subsidiary is located, organized or resident in a Designated
Jurisdiction.”

 

  (ff) The following sentence is added to the end of Section 7.26 of the
Agreement:

“No Borrower, or any of its Subsidiaries has Unfunded Pension Liability.”

 

  (gg) Section 9.2 is hereby amended by deleting the reference to $850 and
substituting $1,000.00 therefor and by deleting the reference to $75,000 and
substituting $100,000.00 therefor.

 

  (hh) Section 10.1(p) of the Agreement is deleted in its entirety and replaced
with the following:

“(p) ERISA Event. An ERISA Event has occurred.”

 

- 10 -



--------------------------------------------------------------------------------

  (ii) Section 10.2(a) of the Agreement is hereby amended by deleting the first
sentence in its entirety and replacing it with the following:

“(a) Acceleration of Obligations: Right to Dispose of Collateral. Upon the
occurrence and during the continuance of an Event of Default as provided in
Paragraph 10.1 above, all of the Obligations (except Bank Product Obligations as
to which all applicable notice and cure periods shall have to have elapsed) due
from Borrowers to Agent and Lenders, at the option of Majority Lenders, and upon
written notice thereof to Borrowers by Agent or any Lender, shall accelerate and
become at once due and payable and the Commitments shall immediately terminate;
Borrowers shall forthwith pay to Agent, in addition to any and all sums and
charges due, the entire principal of and accrued interest on the Notes and all
other Obligations; provided, however, that upon the occurrence of any Event of
Default described in subparagraph 10.1(e), the Commitments shall automatically
and immediately expire and all Obligations shall automatically become
immediately due and payable without notice or demand of any kind.”

 

  (jj) Section 10.2(a) of the Agreement is hereby amended by adding the
following sentence to the end of such subsection:

“In no event shall proceeds obtained from one or more Borrowers be applied to
its Excluded Swap Obligations.”

 

  (kk) Section 12.9 of the Agreement is hereby amended by adding the following
paragraph to the end of such section:

“If payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers
and Agent at the time(s) prescribed by law and otherwise as reasonably requested
by Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 12.9,
“FATCA” shall include any amendments made to FATCA after the date hereof.”

 

- 11 -



--------------------------------------------------------------------------------

  (ll) Section 12.15 is hereby deleted in its entirety and replaced with the
following:

“Field Audit and Examination Reports; Disclaimer by Lenders. By signing this
Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent or other Borrower
Materials provided to Agent;

(b) expressly agrees and acknowledges that neither Bank of America nor Agent
(i) makes any representation or warranty as to the accuracy of any Report or
other Borrower Materials, or (ii) shall be liable for any information contained
in any Report or other Borrower Materials;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or Bank of America or other party performing
any audit or examination will inspect only specific information regarding
Borrowers and will rely significantly upon Borrowers’ books and records, as well
as on representations of Borrowers’ personnel and other Borrower Materials;

(d) agrees to keep all Reports and other Borrower Materials confidential and
strictly for its internal use, and not to distribute except to its participants,
or use any Report or other Borrower Materials in any other manner;

(e) agrees that Reports and other Borrower Materials may be made available to
Lenders by providing access to them on the Platform, but Agent shall not be
responsible for system failures or access issues that may occur from time to
time; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrower; and (ii) to pay and protect, and indemnify, defend and hold Agent and
any such other Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses and other amounts (including
Attorney Costs) incurred by Agent and any such other Lender preparing a Report
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.”

 

  (mm) A new Section 12.17 of the Agreement is hereby added as follows:

“Bank Product Providers. Each Bank Product Provider, by delivery of a notice to
Agent of a Bank Product, agrees to be bound by the Loan Documents, including
Sections 2.4. Each Bank Product Provider shall indemnify and hold harmless

 

- 12 -



--------------------------------------------------------------------------------

each Indemnified Person, to the extent not reimbursed by Borrowers or Guarantor,
against all claims that may be incurred by or asserted against any Indemnified
Person in connection with such provider’s Bank Product Obligations.”

 

  (nn) Section 13.5(c) is hereby renumbered Section 13.5(d).

 

  (oo) A new Section 13.5(c) is hereby added as follows:

“Platform. Borrower Materials shall be delivered pursuant to procedures approved
by Agent, including electronic delivery (if possible) upon request by Agent to
an electronic system maintained by Agent (“Platform”). Borrowers shall notify
Agent of each posting of Borrower Materials on the Platform and the materials
shall be deemed received by Agent only upon its receipt of such notice. Borrower
Materials and other information relating to this credit facility may be made
available to Lenders on the Platform, and Borrowers and Lenders acknowledge that
“public” information is not segregated from material non-public information on
the Platform. The Platform is provided “as is” and “as available.” Agent does
not warrant the accuracy or completeness of any information on the Platform nor
the adequacy or functioning of the Platform, and expressly disclaims liability
for any errors or omissions in the Borrower Materials or any issues involving
the Platform. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY AGENT WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM.
Parties acknowledge that Borrower Materials may include material non-public
information of Borrowers and Affiliates of Borrowers and should not be made
available to any personnel who do not wish to receive such information or who
may be engaged in investment or other market-related activities with respect to
any securities of Borrowers and Affiliates of Borrowers. Neither Agent nor
Indemnified Person related to Agent shall have any liability to Borrowers,
Lenders or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) relating to use by any
Person of the Platform or delivery of Borrower Materials and other information
through the Platform or over the internet.”

 

  (pp) Section 13.17(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(a) Each Borrower agrees that it is jointly and severally, directly and
primarily liable to Agent and Lenders for payment in full of the Obligations,
except its Excluded Swap Obligations, and that such liability

 

- 13 -



--------------------------------------------------------------------------------

is independent of the duties, obligations, and liabilities of the other
Borrowers. Agent or any Lender may bring a separate action or actions on each,
any, or all of the Obligations against any Borrower, whether action is brought
against the other Borrower(s).”

 

  (qq) A new Section 13.17(l) is added to the Agreement as follows:

“(l) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section voidable under any applicable fraudulent
transfer or conveyance act). The obligations and undertakings of each Qualified
ECP under this Section shall remain in full force and effect until full payment
of all Obligations. Each obligor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Borrower for all
purposes of the Commodity Exchange Act.”

 

  (rr) Section 13.18 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“13.18 Counterparts; Execution. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Any electronic signature, contract formation on an electronic
platform and electronic record-keeping shall have the same legal validity and
enforceability as a manually executed signature or use of a paper-based
recordkeeping system to the fullest extent permitted by Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any similar state
law based on the Uniform Electronic Transactions Act.”

 

  (ss) Section 13.23 of the Agreement is hereby deleted in its entirety and
replaced with the following:

“13.23 Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow

 

- 14 -



--------------------------------------------------------------------------------

Agent and Lenders to identify it in accordance with the Patriot Act. Agent and
Lenders will also require information regarding each personal guarantor, if any,
and may require information regarding Borrowers’ management and owners, such as
legal name, address, social security number and date of birth. Borrowers shall,
promptly upon request, provide all documentation and other information as Agent,
Issuing Bank or any Lender may request from time to time in order to comply with
any obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.”

 

  (tt) A new Section 13.25 of the Agreement is hereby added as follows:

“13.25 Confidentiality. The Agent and each Lender agrees to keep confidential
any information provided by the Borrowers or their Subsidiaries, or their
respective representatives, or agents, hereunder or under any other Loan
Document, to maintain procedures with respect to such information substantially
comparable to those applied by the Agent and each Lender in respect of other
non-public information, and not to use such information for any purpose other
than in connection with the Loans or in connection with other financial
accommodations being provided or to be provided by the Agent and any Lender to
any Borrower; provided that the Agent and each Lender may disclose such
information (a) to the extent required by applicable law, (b) to any
Agent-Related Persons or to counsel for the Agent or Lenders or to their
respective accountants, (c) to bank examiners and auditors and appropriate
government examining authorities, (d) to any actual or prospective participant
in the Agent or Lenders’ interest in its Loans and other rights or obligations
hereunder, provided that each such actual or prospective participant has agreed
in writing, that it will comply with the restrictions contained in this
Section 13.25 to the same extent as if it were the Agent or a Lender and that
such written agreement provides that (i) it can be relied upon by the Borrowers
and (ii) such information will be used by such prospective participant only in
its evaluation of its participation in the credit facility, (e) in connection
with the enforcement of any Borrower’s Obligations hereunder or under any other
Loan Document following the occurrence of an Event of Default or (f) in
connection with any litigation relating to this Agreement or the other Loan
Documents following the occurrence or during the continuance of an Event of
Default.”

 

  (uu) Any references in the Agreement (or its exhibits) to a mailing address
for Bank of America, N.A.(or Agent) for notice pursuant to the Agreement or
otherwise are hereby changed to the following address:

“Bank of America, N.A.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park, 32nd Floor

 

- 15 -



--------------------------------------------------------------------------------

Bank of America Tower

Mail Code: NY1-100-32-03

New York, New York 10036”

 

  (vv) The Schedules of the Agreement are hereby deleted in their entirety and
replaced with the Schedules attached hereto.

 

  4. This Amendment shall become effective when and only when (a) this Amendment
shall be executed and delivered by each Borrower, the Agent and the Required
Lenders, (b) the Agent shall have received a certificate of the Secretary of
each Borrower as to (x) resolutions of its board of directors, or applicable
governing body, then in full force and effect authorizing the execution,
delivery and performance of this Amendment and (y) the incumbency signatures of
those of its officers authorized to act with respect to this Amendment, (c) the
Agent shall have received an executed Reaffirmation from the Guarantors, (d) the
Agent shall have received any Fee Letters to be executed in connection with this
Amendment, (e) the Agent shall have received executed each of the Notes and the
Pledge, as amended and restated, (f) the Agent shall have received opinions of
counsel, in form and content satisfactory to Agent, in connection with the
Amendment and (g) the Agent shall have received such additional closing
documents as it shall reasonably specify in connection with the transactions
contemplated hereby.

 

  5. The Borrowers hereby issue, ratify and confirm the representations,
warranties and covenants contained in the Loan Agreement, as amended hereby and
each of the other Loan Documents given by the Borrowers in favor of the Lenders.
The Borrowers agree that this Amendment is not intended to and shall not cause a
novation with respect to any or all of the Obligations. Without limiting the
generality of the foregoing, the Additional Borrowers hereby grant to the Agent,
for the benefit of the Agent and the Lenders, a continuing security interest,
lien on, assignment of and right of setoff against, all Collateral of the
Additional Borrowers, whether now owned or hereafter acquired or arising,
regardless of where located to secure the Obligations (as defined in the Loan
Agreement).

 

  6. The Borrowers acknowledge and warrant that each Lender has acted in good
faith and has conducted itself in a commercially reasonable manner in its
relationships with the Borrowers in connection with this Amendment and generally
in connection with the Loan Agreement and the Obligations, the Borrowers hereby
waiving and releasing any claims to the contrary.

 

  7. The Borrowers shall pay at the time this Amendment is executed and
delivered (or as otherwise provided for in this Agreement) all fees,
commissions, costs, charges, taxes and other expenses incurred by the Lenders
and their counsel in connection with this Amendment, including, but not limited
to, reasonable fees and expenses of the Lenders’ counsel and all recording fees,
taxes and charges.

 

- 16 -



--------------------------------------------------------------------------------

  8. This Amendment is one of the Loan Documents. This Amendment may be executed
in any number of duplicate originals or counterparts, each of such duplicate
originals or counterparts shall be deemed to be an original and taken together
shall constitute but one and the same instrument. The parties agree that their
respective signatures may be delivered by fax or PDF (via email). Any party who
chooses to deliver its signature by fax or PDF (via email) agrees to provide a
counterpart of this Amendment with its inked signature promptly to each other
party.

 

  9. PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THIS
AMENDMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

  10. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, ACTION OR OTHER
PROCEEDING ARISING UNDER OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

- 17 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

BORROWERS

REGIONAL MANAGEMENT CORP.

REGIONAL FINANCE CORPORATION OF SOUTH CAROLINA

REGIONAL FINANCE CORPORATION OF GEORGIA

REGIONAL FINANCE CORPORATION OF TEXAS

REGIONAL FINANCE CORPORATION OF NORTH CAROLINA

REGIONAL FINANCE CORPORATION OF ALABAMA

REGIONAL FINANCE CORPORATION OF TENNESSEE

REGIONAL FINANCE COMPANY OF OKLAHOMA, LLC

REGIONAL FINANCE COMPANY OF NEW MEXICO, LLC

REGIONAL FINANCE COMPANY OF MISSOURI, LLC

REGIONAL FINANCE COMPANY OF GEORGIA, LLC

REGIONAL FINANCE COMPANY OF MISSISSIPPI, LLC

REGIONAL FINANCE COMPANY OF LOUISIANA, LLC

RMC FINANCIAL SERVICES OF FLORIDA, LLC

REGIONAL FINANCE COMPANY OF KENTUCKY, LLC

REGIONAL FINANCE COMPANY OF VIRGINIA, LLC

 

By:  

/s/ Donald E. Thomas

Name:   Donald E. Thomas

Title: Executive VP and CFO of each of the above-listed corporations and
Executive VP and CFO of each of the above-listed limited liability companies

 

AGENT

BANK OF AMERICA, N.A.,

as Agent

By:  

/s/ Bruce Jenks

Name:   Bruce Jenks Title:   Vice President

 

- 18 -



--------------------------------------------------------------------------------

LENDERS

BANK OF AMERICA, N.A.,

as a Lender and Letter of Credit Issuer

By:  

/s/ Bruce Jenks

Name:   Bruce Jenks Title:   Vice President

 

Commitment = $150,000,000.00

 

BMO HARRIS FINANCING, INC.,

as a Lender

By:  

/s/ Michael S. Cameli

Name:   Michael S. Cameli Title:   Director

 

Commitment = $80,000,000.00

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

as a Lender By:  

/s/ Daniel McCarthy

Name:   Daniel McCarthy Title:   Vice President

 

Commitment = $35,000,000.00

 

CAPITAL ONE, N.A.,

as a Lender

By:  

/s/ Beverly Abrahams

Name:   Beverly Abrahams Title:   Senior Vice President

 

Commitment = $75,000,000.00

 

- 19 -



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A. as a Lender By:  

/s/ Stephanie Hopkins

Name:   Stephanie Hopkins Title:   Senior Vice President

 

Commitment = $30,000,000.00

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender By:  

/s/ William M. Laird

Name:   William M. Laird Title:   SVP

 

Commitment = $130,000,000.00

 

- 20 -



--------------------------------------------------------------------------------

SCHEDULE 4.4

LOCATIONS OF BOOKS AND RECORDS AND COLLATERAL

Location of Records Concerning Collateral

509 West Butler Road, Greenville, South Carolina 29607

Location of Collateral and Places of Business

509 West Butler Road, Greenville, South Carolina 29607, and the following branch
locations:

 

Street

  

City

  

State

  

Zip

815 West Greenwood Street, Suite 3

   Abbeville    SC    29620

1500 Hoppe Blvd., Suite 6

   Ada    OK    74820

314 Richland Avenue West

   Aiken    SC    29801

458 1st Street SW

   Alabaster    AL    35007

8144 U.S. Highway 431

   Albertville    AL    35950

5504 Menaul Blvd. NE, Suite G-East

   Albuquerque    NM    87110

5300 Sequoia Road NW, Suite L

   Albuquerque    NM    87120

792 Commerce Drive, Suite 101

   Alexander City    AL    35010

2705 North Main Street, Suite C

   Anderson    SC    29621

2705 N. Main Street, Suite G

   Anderson    SC    29621

1310 Quintard Avenue

   Anniston    AL    36201

1215 Anthony Drive, Suite G; PO Box 3225

   Anthony    NM    88021

1321 Bell Road

   Antioch    TN    37013

583 Brindlee Mountain Pkwy., PO Box 933

   Arab    AL    35016

1212 Merrick Drive, Suite 5

   Ardmore    OK    73401

840 Secretary Drive

   Arlington    TX    76015

1337 C East Dixie Drive

   Asheboro    NC    27203

473 Hendersonville Road, Suite A

   Asheville    NC    28803

920 Highway 72 E, Brookhill Plaza, PO Box 288

   Athens    AL    35611

959 Gilbert Ferry Road, SE, Suite M

   Attalla    AL    35954

2140 East University Drive, Suite E

   Auburn    AL    36830

8868 Research Blvd. Suite 705

   Austin    TX    78758

719 West William Cannon, Suite 112

   Austin    TX    78745

1016 La Posada Drive, Suite 270

   Austin    TX    78752

1231 SE Frank Phillips Blvd.

   Barltesville    OK    74006

197 Main Street

   Barnwell    SC    29812

112D West Church Street

   Batesburg    SC    29006

906 McMeans Ave., Suite B

   Bay Minette    AL    36507

2303 Boundary Street, Suite 3

   Beaufort    SC    29902

6240 Phelan Blvd.

   Beaumont    TX    77706

218 City Square

   Belton    SC    29627

145 Hwy 15 & 401 Bypass, Suite 7

   Bennettsville    SC    29512

5031 Ford Parkway, Suite 104

   Bessemer    AL    35020

1930 Edwards Lake Road, Suite 120

   Birmingham    AL    35235

981 U.S. Highway 431 South

   Boaz    AL    35957

3906 Hwy 9, Suite C

   Boiling Springs    SC    29316

1135 Volunteer Parkway, Suite 1

   Bristol    TN    37620



--------------------------------------------------------------------------------

Street

  

City

  

State

  

Zip

806 S. Aspen Ave., Suite B

   Broken Arrow    OK    74012

857 E. Washington Street, Suite D

   Brownsville    TX    78520

3421-6 Cypress Mill Road

   Brunswick    GA    31525

1710 C, Suite 101 South Texas Avenue

   Bryan    TX    77802

2140 S. Church Street

   Burlington    NC    27215

1047 Broad Street

   Camden    SC    29020

528 Knox Abbott Drive

   Cayce    SC    29033

567 King Street

   Charleston    SC    29403

1300 Savannah Highway, Suite 12

   Charleston    SC    29407

9123 Monroe Road, Suite 100

   Charlotte    NC    28270

7309 East Independence Blvd., Suite 24

   Charlotte    NC    28227

5210 North Tryon Street, Unit B

   Charlotte    NC    28213

6407 South Blvd., Suite J

   Charlotte    NC    28217

3250 Wilkinson Blvd., Suite H

   Charlotte    NC    28208

5716 Ringgold Road, Unit 106

   Chattanooga    TN    37412

233 Second Street

   Cheraw    SC    29520

120 N. 5th Street

   Chickasha    OK    73018

220 Town Mart

   Clanton    AL    35045

1942 S. Hwy. 66

   Claremore    OK    74019

891 Keith Street, Suite 6

   Cleveland    TN    37311

6729 L Two Notch Road

   Columbia    SC    29223

810 Dutch Square Blvd., Suite 102

   Columbia    SC    29210

7509 Garners Ferry Road, Suite F

   Columbia    SC    29209

6729 Two Notch Road, Unit B

   Columbia    SC    29223

136 Bear Creek Pike, Suite E

   Columbia    TN    38401

3401 W. Davis Street, Suite A1

   Conroe    TX    77304

302 Main Street

   Conway    SC    29526

516 S. Willow Avenue

   Cookeville    TN    38501

4918 Ayers Road, Ayers Plaza, Suite 136

   Corpus Christi    TX    78415

126 Crossings Way, Suite 15

   Crossville    TN    38555

1710 2nd Avenue SW, Suite 5

   Cullman    AL    35055

3186 Alabama Highway 157

   Cullman    AL    35058

3917 W. Camp Wisdom Road, Suite 107

   Dallas    TX    75237

200 Able Drive, Suite 12

   Dayton    TN    37321

2699 Sandlin Rd., Suite B-2

   Decatur    AL    35601

2314 6th Avenue SE, Suite B PO Box 298 (35602)

   Decatur    AL    35601

2400 Veterans Blvd., Suite 10

   Del Rio    TX    78840

121 Henslee Drive, Suite H

   Dickson    TN    37055

222 East Main Street

   Dillon    SC    29536

3074 Ross Clark Circle, Suite 8

   Dothan    AL    36301

5410 NC Highway 55, Suite R

   Durham    NC    27713

220 Jefferson Street

   Eagle Pass    TX    78852

6932 Calhoun Memorial Hwy., Suite G

   Easley    SC    29640

710 South Pendleton Street

   Easley    SC    29640

229 Apple Square Plaza

   Edgefield    SC    29824

613 East University Drive

   Edinburg    TX    78539

302 W. Edmond Road

   Edmond        OK    73003



--------------------------------------------------------------------------------

Street

  

City

  

State

  

Zip

500 N. Oregon, Suite E

   El Paso    TX    79901

8720 Alameda Avenue, Suite A

   El Paso    TX    79907

3333 N. Yarbrough Drive, Suite V

   El Paso    TX    79925

9861 Dyer Street, Suite 4

   El Paso    TX    79924

6920 Delta Drive, Suite 2

   El Paso    TX    79905

1605 George Dieter Drive, Suite 302

   El Paso    TX    79936

2329 W. Willow Road

   Enid    OK    73703

1111 Ireland Drive, Suite 102

   Fayetteville    NC    28304

2801 Mall Road, Suite 9

   Florence    AL    35630

163 Cox Creek Parkway

   Florence    AL    35630

355 West Evans Street

   Florence    SC    29501

1222 West Evans Street

   Florence    SC    29501

1123 N. McKenzie Street

   Foley    AL    36535

2308 Gault Avenue North

   Fort Payne    AL    35967

1518 Pennsylvania Avenue

   Fort Worth    TX    76104

2725 NE 28th Street, Suite 130

   Fort Worth    TX    76111

449 George Wallace Drive

   Gadsden    AL    35903

515 North Limestone Street

   Gaffney    SC    29340

841 Odum Road, Suite 105

   Gardendale    AL    35071

3115 South 1st Street, Suite 300

   Garland    TX    75041

3465 West Walnut Street, Suite 107

   Garland    TX    75042

1330 Fifth Avenue, Suite 250

   Garner    NC    27529

2568 West Franklin Blvd.

   Gastonia    NC    28052

808 East Franklin Blvd.

   Gastonia    NC    28054

1113 N. Fraser Street

   Georgetown    SC    29440

134 Saint James Avenue, Suite 6

   Goose Creek    SC    29445

2080 N. Hwy. 360, Suite 140

   Grand Prairie    TX    75050

817 W. Pioneer Parkway, Suite 156

   Grand Prairie    TX    75051

2565 East Andrew Johnson Highway

   Greeneville    TN    37745

3733 B Farmington Drive

   Greensboro    NC    27407

2403 Battleground Avenue, Suite 6

   Greensboro    NC    27408

631 Willow Lane, Suite K

   Greenville    AL    36037

1414 E. Washington Street, Suite H

   Greenville    SC    29607

1414 E. Washington Street, Suite G

   Greenville    SC    29607

3405 White Horse Road, Suite C

   Greenville    SC    29611

2301 Wade Hampton Blvd., Suite 3

   Greenville    SC    29615

718A Montague Avenue

   Greenwood    SC    29649

726-A Montague Avenue

   Greenwood    SC    29649

1309 B West Poinsett Street

   Greer    SC    29650

129 Lee Avenue

   Hampton    SC    29924

318 E. Jackson Street

   Harlingen    TX    78550

587 Highway 31 NW, Suite A PO Box 788

   Hartselle    AL    35640

112 East Carolina Avenue

   Hartsville    SC    29550

475 N. Main Street, Suite D

   Hemingway    SC    29554

512 South Main Street

   Hendersonville    NC    28792

2442-B Hwy. 70 Southeast

   Hickory    NC    28602

2108 N. Centennial Street, Suite 114

   High Point        NC    27265



--------------------------------------------------------------------------------

Street

  

City

  

State

  

Zip

2630 S. Main Street, Suite 103

   High Point    NC    27263

306 Palisades Blvd, Suite 4

   Homewood    AL    35209

3659 Lorna Road, Suite 125

   Hoover    AL    35216

7100 Regency Square Blvd., Suite 248

   Houston    TX    77036

1804 Wirt Road

   Houston    TX    77055

5517 Airline Drive, Suite E

   Houston    TX    77076

459 Uvalde Road

   Houston    TX    77015

6003 Bellaire Blvd., Suite G

   Houston    TX    77081

4485 North Freeway

   Houston    TX    77022

4925 University Drive, Suite 110

   Huntsville    AL    35816

700 Airport Road, Suite E

   Huntsville    AL    35802

1918 North Story Road

   Irving    TX    75061

4405 N. College Avenue, Suite C

   Jackson    AL    36545

319 Vann Drive, Suite B

   Jackson    TN    38305

1811 Highway 78 East, Suite 110

   Jasper    AL    35501

800 Highway 78 East, Suite 300

   Jasper    AL    35501

3014 Bristol Highway, Suite 3

   Johnson City    TN    37601

3379 Cloverleaf Parkway

   Kannapolis    NC    28083

873 S. Mason Rd., Suite 324

   Katy    TX    77450

421 West Stone Drive, Suite 3

   Kingsport    TN    37660

200 West Mill Street

   Kingstree    SC    29556

218 E. Kleberg Avenue

   Kingsville    TX    78363

7118 Maynardville Highway

   Knoxville    TN    37918

1645 Downtown West Blvd., Unit 11

   Knoxville    TN    37919

109 East Main Street

   Lake City    SC    29560

226 S. Main Street

   Lancaster    SC    29720

502 W. Calton Road, Suite 109

   Laredo    TX    78041

1104-B North Meadow

   Laredo    TX    78040

2300 N. Main Street, Suite 205

   Las Cruces    NM    88001

507 N. Harper Street, Suite D

   Laurens    SC    29360

1915 West Gore Blvd., Suite 3

   Lawton    OK    73501

224 West Main Street, Suite D

   Lebanon    TN    37087

5175 Sunset Boulevard, Suite 4

   Lexington    SC    29072

371 West Church Street

   Lexington    TN    38351

110 E. Tyler Street

   Longview    TX    75601

348 North Highway 701, Unit 1

   Loris    SC    29569

588 Bailey Road, Suite E

   Lumberton    NC    28358

2021 Gallatin Pike North, Suite 240

   Madison    TN    37115

103 South Brooks Street

   Manning    SC    29102

1107 East Godbold Street

   Marion    SC    29571

200 E. Choctaw Avenue

   McAlester    OK    74501

1313 Dallas Street

   McAllen    TX    78501

7444 Winchester Road, Suite 104

   Memphis    TN    38125

2839 S. Douglas Blvd., Suite 103

   Midwest City    OK    73130

2708 H E. Griffin Parkway

   Mission    TX    78572

5238 U.S. Highway 90 W, Suite D

   Mobile    AL    36619

6345 Airport Boulevard, Suite G

   Mobile        AL    36608



--------------------------------------------------------------------------------

Street

  

City

  

State

  

Zip

104 Bi-Lo Way, Suite A2

   Moncks Corner    SC    29461

3306 Highway 74 West, Unit D

   Monroe    NC    28110

6144 Atlanta Highway

   Montgomery    AL    36117

2206 Village Drive

   Moody    AL    35004

639 NW 7th Street

   Moore    OK    73160

1631 E. Andrew Johnson Highway

   Morristown    TN    37814

1035 Johnnie Dodds Blvd., Suite C-7

   Mt. Pleasant    SC    29464

1636 Memorial Blvd.

   Murfreesboro    TN    37129

1208 North York Street, Suite B

   Muskogee    OK    74403

605 Broadway Street

   Myrtle Beach    SC    29577

6242 Rufe Snow Drive, Suite 230

   N. Richland Hills    TX    76148

1377 Wilson Road

   Newberry    SC    29108

2108A W. Lindsey Street

   Norman    OK    73069

404 E. Martintown Road, Suite 4

   North Augusta    SC    29841

1924 Remount Raod

   North Charleston    SC    29406

1922 Remount Road

   North Charleston    SC    29406

867 U.S. Highway 17 South

   North Myrtle Beach    SC    29582

80 McFarland Drive, Suite 2

   Northport    AL    35473

7141 S. Western Avenue, Suite C

   Oklahoma City    OK    73139

6221 N. Meridian Avenue

   Oklahoma City    OK    73112

642 John C. Calhoun Drive

   Orangeburg    SC    29115

1291 John C. Calhoun Drive

   Orangeburg    SC    29115

1225 Snow Street, Suite 4

   Oxford    AL    36203

1986 US Highway 78 East

   Oxford    AL    36203

3910 Fairmont Parkway, Suite D

   Pasadena    TX    77504

1703 Shaver Street

   Pasadena    TX    77502

2550 Broadway Street

   Pearland    TX    77581

1401 Stemley Bridge Road, Suite 13

   Pell City    AL    35125

3304 U.S. Highway 80 West, Suite E

   Phenix City    AL    36870

230 West Parker Road, Suite 190

   Plano    TX    75075

246 Interstate Commercial Park Loop

   Prattville    AL    36066

4011 Capital Blvd., Suite 123

   Raleigh    NC    27604

4761 E. Hwy. 83, Suite B, Plaza Del Mar

   Rio Grande City    TX    78582

592 N. Anderson Road

   Rock Hill    SC    29730

704-C E. Broad Avenue

   Rockingham    NC    28379

3806 Avenue I, Suite 22

   Rosenberg    TX    77471

1015 S. Mays Street, Suite 101

   Round Rock    TX    78664

811 S. Jake Alexander Blvd.

   Salisbury    NC    28147

4502 Centerview Drive, Suite 116

   San Antonio    TX    78228

1121 SW Military Drive, Suite 101

   San Antonio    TX    78221

14145 Nacogdoches Road, Suite 1

   San Antonio    TX    78247

3221 Wurzbach Road

   San Antonio    TX    78238

3655 Fredricksburg Road, Suite 119

   San Antonio    TX    78201

4525 Rigsby Avenue, Suite 106

   San Antonio    TX    78222

7500 Eckhert Road, Suite 460

   San Antonio    TX    78240

11819 West Avenue, Suite 2

   San Antonio    TX    78216

206-B West San Antonio Street

   San Marcos    TX    78666



--------------------------------------------------------------------------------

Street

  

City

  

State

  

Zip

305 W. Taft Road, Ste A

   Sapulpa    OK    74066

6409 Abercorn street

   Savannah    GA    31405

1605 S. Broad Street

   Scottsboro    AL    35768

211 Oconee Square Drive

   Seneca    SC    29678

1510 N. Kickapoo Avenue, Suite 1

   Shawnee    OK    74804

2400 Herodian Way SE, Suite 147N

   Smyrna    GA    30080

10755 N. Loop, Suite P

   Socorro    TX    79927

195A S. Converse Street

   Spartanburg    SC    29306

110 Garner Road, Suite 10, Merchants Plaza

   Spartanburg    SC    29303

5015 FM 2920 Road, Suite B

   Spring    TX    77388

12220 Murphy Road, Suite H

   Stafford    TX    77477

11925 Southwest Freeway, Suite 6

   Stafford    TX    77477

230 Signal Hill Drive

   Statesville    NC    28625

701 N. Main Street

   Stillwater    OK    74075

115 E. Richardson Avenue

   Summerville    SC    29483

251 Broad Street

   Sumter    SC    29150

708 Bultman Drive

   Sumter    SC    29150

1209 N. Main Avenue

   Sylacauga    AL    35150

513 East Battle Street

   Talladega    AL    35160

2314 W. Adams Avenue, Suite C

   Temple    TX    76504

2506 25th Ave. North, Suite #2

   Texas City    TX    77590

33208 Highway 43, Suite A

   Thomasville    AL    36784

1237 Highway 231 South

   Troy    AL    36081

3202 S. Memorial Drive, Suite 7A

   Tulsa    OK    74145

2001 Skyland Blvd. East, Suite C-1

   Tuscaloosa    AL    35405

2523 East Fifth Street

   Tyler    TX    75701

410 N. Duncan Bypass, Suite D

   Union    SC    29379

2912 N. Laurent Street

   Victoria    TX    77901

1615 N. Valley Mills Drive, Suite 1615

   Waco    TX    76710

110A N. Memorial Avenue

   Walterboro    SC    29488

1025 North Texas Blvd., Suite 17

   Weslaco    TX    78596

622 Twelfth Street

   West Columbia    SC    29169

420 Eastwood Road, Suite 101

   Wilmington    NC    28403

153 N. Congress Street

   Winnsboro    SC    29180

3193-D Peters Creek Parkway

   Winston-Salem    NC    27127

4964 Martin View Lane

   Winston-Salem    NC    27104

902 N. Main Street

   Woodruff    SC    29388

710 E Liberty Street, Suite 102

   York    SC    29745

1300 West Vandament Avenue, Suite 2301

   Yukon    OK    73099



--------------------------------------------------------------------------------

SCHEDULE 7.6

GAAP EXCEPTIONS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.9

PERMITTED LIENS

Liens created by the following documents and any financing statements now
existing or hereafter filed related thereto:

Business Loan Agreement dated on or about January 9, 2012, made by Regional with
Wells Fargo Bank, National Association (“Wells Fargo”), allowing Regional to
borrow up to $1,500,000 on a revolving basis. As an inducement, Wells Fargo
required the execution of a Promissory Note by Regional in favor of Wells Fargo
(as identified in Schedule 8.6) related to certain real and personal property
(as described therein) located at 507 and 509 W. Butler Road, Mauldin, South
Carolina, as the same has been amended, modified or extended.



--------------------------------------------------------------------------------

SCHEDULE 7.10

LICENSES

None.



--------------------------------------------------------------------------------

SCHEDULE 7.13

COMPLIANCE WITH LAWS

None.



--------------------------------------------------------------------------------

SCHEDULE 7.16

SUBSIDIARIES

Each of the entities listed below is a direct or indirect wholly owned
subsidiary of Regional Management Corp.

 

Regional Finance Corporation of Alabama Regional Finance Corporation of Georgia
Regional Finance Corporation of North Carolina Regional Finance Corporation of
South Carolina Regional Finance Corporation of Tennessee Regional Finance
Corporation of Texas Regional Finance Company of Oklahoma, LLC (wholly-owned by
Regional Finance Corporation of North Carolina) Regional Finance Company of New
Mexico, LLC (wholly-owned by Regional Finance Corporation of South Carolina)
Regional Finance Company of Missouri, LLC Regional Finance Company of Louisiana,
LLC (wholly-owned by Regional Finance Corporation of North Carolina) Regional
Finance Company of Mississippi, LLC (wholly-owned by Regional Finance
Corporation of North Carolina) RMC Financial Services of Florida, LLC
(wholly-owned by Regional Finance Corporation of North Carolina) Regional
Finance Company of Georgia, LLC (wholly-owned by Regional Finance Corporation of
North Carolina) Regional Finance Company of Kentucky, LLC (wholly-owned by
Regional Finance Corporation of North Carolina) Regional Finance Company of
Virginia, LLC (wholly-owned by Regional Finance Corporation of North Carolina)
Upstate Motor Company Credit Recovery Associates, Inc. RMC Reinsurance, LTD



--------------------------------------------------------------------------------

SCHEDULE 7.19

BANK ACCOUNTS

 

Bank Name

 

Account Number

 

City

 

State

 

Purpose

 

Company Name/DBA

 

Sweep Account

Arvest Bank

  XXXXXXXXXX   Bartlesville   OK   Depository   Regional Finance Co. of OK  

BB & T

  XXXXXXXXXX   Winston Salem   NC   Depository   Regional Management Corp.  

BB & T

  XXXXXXXXXX   Winston Salem   NC   Depository   Regional Finance Corp. of TN  

Compass Bank

  XXXXXXXXXX   Birmingham   AL   Depository   Regional Finance Corp. of TX  

Compass Bank

  XXXXXXXXXX   Birmingham   AL   Depository   Regional Finance Corp. of TX  

First Bank

  XXXXXXXXXX   Dickson   TN   Depository   Regional Finance Corp. of TN  

First Citizens

  XXXXXXXXXX   Columbia   SC   Depository   Regional Finance Corp. of SC  

First Citizens

  XXXXXXXXXX   Columbia   SC   Depository   Regional Finance Corp. of SC  

First National

  XXXXXXXXXX   Edinburgh   TX   Depository   Regional Finance Corp. of TX  

First National Bank

  XXXXXXXXXX   Taladega   AL   Depository   Regional Finance Corp. of AL  

First National Bank of TN

  XXXXXXXXXX   Livingston   TN   Depository   Regional Finance Corp. of TN  

First Tennessee Bank

  XXXXXXXXXX   Memphis   TN   Depository   Regional Finance Corp. of TN  

International Bank and Commerce

  XXXXXXXXXX   Laredo   TX   Depository   Regional Finance Corp. of TX  

International Bank and Commerce

  XXXXXXXXXX   Laredo   TX   Depository   Regional Finance Corp. of TX  

International Bank and Commerce

  XXXXXXXXXX   Laredo   TX   Depository   Regional Finance Corp. of TX  

International Bank and Commerce

  XXXXXXXXXX   Shawnee   OK   Depository   Regional Finance Co. of OK  

Merchants Bank

  XXXXXXXXXX   Jackson   AL   Depository   Regional Finance Corp. of AL  

NBSC

  XXXXXXXXXX   Columbus   GA   Depository   Regional Finance Corp. of SC  

Southeast Bank

  XXXXXXXXXX   Dayton   TN   Depository   Regional Finance Corp. of TN  

Southside

  XXXXXXXXXX   Tyler   TX   Depository   Regional Finance Corp. of TX  

US Bank

  XXXXXXXXXX   Columbia   TN   Depository   Regional Finance Corp. of TN  

Bank Of America

  XXXXXXXXXX   Charlotte   NC   Reinsurance   RMC Reinsurance  

Bank Of America

  XXXXXXXXXX   Charlotte   NC   Payroll   Regional Management Corp.  
Sweep Account

Bank Of America

  XXXXXXXXXX   Charlotte   NC   Loan Disbursement   Regional Management Corp.  
Sweep Account

Bank Of America

  XXXXXXXXXX   Charlotte   NC   Master Depository   Regional Management Corp.  

Bank Of America

  XXXXXXXXXX   Charlotte   NC   Master Funding   Regional Management Corp.  

Bank Of America

  XXXXXXXXXX   Charlotte   NC   Depository   Regional Finance Corp. of SC  
Sweep Account

Bank Of America

  XXXXXXXXXX   Charlotte   NC   Depository   Regional Finance Corp. of TX  
Sweep Account

Bank Of America    

  XXXXXXXXXX   Charlotte   NC   Depository   Regional Finance Corp. of TX  
Sweep Account



--------------------------------------------------------------------------------

Bank Name

 

Account Number

 

City

 

State

 

Purpose

 

Company Name/DBA

 

Sweep Account

Bank Of America

  XXXXXXXXXX   Charlotte   NC   Depository   Regional Finance Corp. of TX  
Sweep Account

Bank Of America

  XXXXXXXXXX   Charlotte   NC   Depository   Regional Finance Co. of OK  
Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   Master Funding   Regional Finance Corp. of SC  

Wells Fargo

  XXXXXXXXXX   Greenville   SC   Used to transfer all non-Wells Fargo deposits
to main SC Checking   Regional Management Corp.  

Wells Fargo

  XXXXXXXXXX   Greenville   SC   GA Checking /Depository (sweep account)  
Regional Finance Co. of GA   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   SC Checking / Depository (sweep account)  
Regional Finance Corp. of SC   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   SC Checking / Depository (sweep account)  
Regional Finance Corp. of SC   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   SC Checking / Depository (sweep account)  
Regional Finance Corp. of SC   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   RMC Checking / Depository (sweep account)   RMC
Financial Services Corp.   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   TX Checking / Depository (sweep account)  
Regional Finance Corp. of TX   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   NC Checking / Depository (sweep account)  
Regional Finance Corp. of NC   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   TN Checking / Depository (sweep account)  
Regional Finance Corp. of TN   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   AL Checking / Depository (sweep account)  
Regional Finance Corp. of AL   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   ACS   AutoCredit Source   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   Corporate AP   Regional Management Corp.  
Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   Corporate Loan Solicitation   Regional
Management Corp.   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   SC Loan Solicitation   Regional Finance Corp.
of SC   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   TN Loan Solicitation   Regional Finance Corp.
of TN   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   TX Loan Solicitation   Regional Finance Corp.
of TX   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   NC Loan Solicitation   Regional Finance Corp.
of NC   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   SC NB Loan Solicitation   Regional Finance
Corp. of SC   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   TN NB Loan Solicitation   Regional Finance
Corp. of TN   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   TX NB Loan Solicitation   Regional Finance
Corp. of TX   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   NC NB Loan Solicitation   Regional Finance
Corp. of NC   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   AL NB Loan Solicitation   Regional Finance
Corp. of AL   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   GA NB Loan Solicitation   Regional Finance Co.
of GA   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   Closed   Regional Finance Corp. of TX  

Wells Fargo

  XXXXXXXXXX   Greenville   SC   Closed   Regional Finance Corp. of TX  

Wells Fargo

  XXXXXXXXXX   Greenville   SC   Closed   Regional Finance Corp. of TX  

Wells Fargo

  XXXXXXXXXX   Greenville   SC   Closed   Regional Finance Corp. of TX  

Wells Fargo

  XXXXXXXXXX   Greenville   SC   Closed   Regional Finance Corp. of TX  

Wells Fargo

  XXXXXXXXXX   Greenville   SC   NM Checking   Regional Finance Co. of NM  
Sweep Account

Wells Fargo    

  XXXXXXXXXX   Greenville   SC   RMC Central   Regional Management Corp.  
Sweep Account



--------------------------------------------------------------------------------

Bank Name

 

Account Number

 

City

 

State

 

Purpose

 

Company Name/DBA

 

Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   CRA/Depository (sweep account)   Credit
Recovery Associates   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   SC Trust CRA   Credit Recovery Associates  

Wells Fargo

  XXXXXXXXXX   Greenville   SC   NM NB Loan Solicitation Account   Regional
Finance Co. of NM   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   NM Loan Solicitation Account   Regional Finance
Co. of NM   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   OK NB Loan Solicitation Account   Regional
Finance Co. of OK   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   OK Loan Solicitation Account   Regional Finance
Co. of OK   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   AL Loan Solicitation Account   Regional Finance
Corp. of AL   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   GA FB Loan Solicitation Account   Regional
Finance Co. of GA   Sweep Account

Wells Fargo

  XXXXXXXXXX   Greenville   SC   New Mexico account for licensing purposes  
Regional Finance Co. of NM  

Wells Fargo

  XXXXXXXXXX   Greenville   SC   Missouri account for licensing purposes  
Regional Finance Co. of MO  

Wells Fargo

  XXXXXXXXXX   Greenville   SC   Georgia account for licensing purposes  
Regional Finance Co. of GA  



--------------------------------------------------------------------------------

SCHEDULE 8.3

GUARANTIES

None.



--------------------------------------------------------------------------------

SCHEDULE 8.6

DEBT

Promissory Note, dated January 9, 2012, in an aggregate principal amount not to
exceed $1,500,000 made by Regional payable to the order of Wells Fargo, National
Association (the “Wells Fargo Revolver”), as the same has been amended, modified
or supplemented.